El Juez Asociado SR. Hutchison
emitió la opinión del tribunal.
Presentada por la recurrente para su inscripción en el Registro de la Propiedad de G-uayama una escritura de hipo-teca el registrador puso al pie de la misma la siguiente nota:
“Inscrito el precedente documento con vista del poder que men-ciona, a los folios, tomos, números e inscripciones que se expresan al margen de la inscripción de cada una de las fincas de que se trata; en las que se hace- constar el defecto subsanable de no valorarse dichas fincas a los efectos del artículo 127 de la Ley Hipotecaria. Guayama, agosto 26 de 1915. El registrador, Rafael Tirado Verrier.”
El artículo 127 de la Ley Hipotecaria que- ha sido citado por el registrador prescribe lo siguiente:
“En la escritura de hipoteca se hará constar el precio en que tasan la finca los contratantes, para que sirva de tipo a la única subasta que se debe celebrar, en el caso de que, vencido el plazo del préstamo, no conste en el registro de la propiedad el pago de dicho préstamo. ’ ’
El único objeto del requisito relativo a la valoración es, como expresamente se determina en la misma ley, el fijar un tipo para la venta de la finca cuando se celebra de acuerdo con el procedimiento que más adelante se describe en dicha ley.
En ól caso de Cintrón et al v. Banco Territorial y Agrícola, 15 D. P. R., 507, se resolvió, según se expresa en. el suma-rio, que
*509“El procedimiento especial para el cobro de créditos con hipotecas está vigente todavía en sn grado inicial, o sea hasta su requerimiento inclusive al deudor para el pago de la deuda, y derogado en la parte que podría llamarse vía de apremio, es decir, en lo que se refiere a la venta de la propiedad gravada con la hipoteca, venta que debe suje-tarse en un todo a lo dispuesto en la ley aprobada en 9 de marzo de 1905, relativa al modo de satisfacer las sentencias.”
De conformidad con la ley de 1905 no existe indicación alguna respecto a un precio mínimo ni ninguna posibilidad de alguna controversia o cuestión acerca de la debida valo-ración de la finca que ha de venderse. Resulta, pues, que el artículo 127 de la Ley Hipotecaria carece actualmente de finalidad práctica y el dejar de cumplir con el requisito exi-gido por' el mismo no puede considerarse en el sentido de que por ello el documento es defectuoso.
Debe revocarse la nota recurrida y ordenarse al registra-dor que proceda a verificar la debida corrección en la ins-cripción.

Revocada la nota en la parte recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. del Toro no intervino en la resolu-ción de este caso.